Citation Nr: 0118667	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-03 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for lung cancer with 
metastases to the left adrenal gland and brain.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.  He filed a claim for service connection for 
lung cancer due to Agent Orange exposure in September 2000.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the claim in January 2001, and the veteran appealed.  
His appeal was advanced on the docket of the Board of 
Veterans' Appeals (Board) in April 2001, due to a showing of 
terminal illness.  The Board remanded the case to the RO in 
April 2001 for additional development which has now been 
completed, and the case is ready for final Board review.


FINDINGS OF FACT

1.  The veteran's metastatic lung cancer was not shown in 
service or within one year thereafter.  It was first 
diagnosed in July 2000, more than 35 years after the 
veteran's tour of duty in Vietnam ended in June 1965.  

2.  There were no characteristic manifestations of lung 
cancer within the 30 year presumptive period following the 
end of his tour of duty in Vietnam.


CONCLUSION OF LAW

The veteran's lung cancer was not incurred or aggravated 
during active duty, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 1991); 
Veterans Claims Assistance Act (section 4, 114 Stat. 2096, 
2098-2099); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board remanded the case to the RO in April 
2001 in order to comply with the VCAA and the provisions of 
38 C.F.R. § 3.307(c) (2000).

First, under the VCAA, VA has a duty to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of RO rating decisions, and that he has been 
provided a statement of the case, a supplemental statement of 
the case, and other communications, including the Board 
remand, informing him of the evidence needed to substantiate 
his claim.  The Board concludes that the discussions in the 
rating decisions, the statement of the case, the Supplemental 
Statement of the Case, the letters sent to the veteran, and 
the Board remand informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

VA has met this duty.  First, in November 2000, it requested 
all service medical records from the National Personnel 
Records Center (NPRC).  The NPRC forwarded all available 
requested records in December 2000 and verified that his 
service in Vietnam was from March 1965 to June 1965 and that 
there were no records of his exposure to herbicides.  Also in 
November 2000, VA requested information from and advised the 
veteran of information concerning his claim.  VA then 
obtained VA medical records and helped the veteran with the 
submission of private medical records, including in and after 
April 2001, following the Board's remand.  The veteran 
indicated in April 2001 that there were no other pertinent 
records of which he was aware, other than those which were 
received after the Board's remand.  Communications from VA to 
the veteran have adequately informed him of the type of 
evidence which would be relevant.  In this case, the Board 
finds that VA has done everything reasonable to assist the 
veteran, and that no reasonable possibility exists that any 
more such assistance would aid in substantiating the claim.  
VA has satisfied its duties to notify and to assist the 
veteran in this case. 

Preliminary

It is not contended and the evidence does not show that the 
veteran's metastatic adenocarcinoma of the right lung, which 
was diagnosed by private physicians in July 2000, was present 
in service or manifested to a degree of 10 percent within one 
year of service discharge.  In addition, there is no 
allegation that cancer arose in combat.  See 38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1154 (West 1991); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2000). 


Agent Orange Exposure

The thrust of the veteran's claim is that service connection 
is warranted for lung cancer due to Agent Orange exposure.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Herbicide exposure is presumed 
if the veteran has a designated disease and served in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  
Respiratory cancers, to include lung cancer, are associated 
with herbicide exposure for purposes of the presumption.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  A 
respiratory cancer must have become manifest to a compensable 
degree within 30 years after the last date on which the 
veteran was exposed.  38 C.F.R. § 3.307(a)(6)(ii).      

VA regulation provides that no presumptions may be invoked on 
the basis of advancement of the disease when first definitely 
diagnosed for the purpose of showing its existence to a 
degree of 10 percent within the applicable period.  This will 
not be interpreted as requiring that the disease be diagnosed 
in the presumptive period, but only that there be then shown 
by acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. § 
3.307(c).  

Factual background

The veteran had service in Vietnam from March 8, 1965 to June 
17, 1965.  The veteran was diagnosed as having adenocarcinoma 
of the right lung in July 2000, 35 years after the last 
possible date on which the veteran may have been exposed to 
Agent Orange in Vietnam and a little more than five years 
after the expiration of the applicable presumptive period.  

In an October 2000 statement, a private oncologist opined 
that, based on the size of the veteran's tumor at detection 
and information on tumor growth rates, the veteran's tumor 
may have originated prior to 1994 and may have been present 
as early as 1992.

In a February 2001 statement, the private oncologist stated 
that the veteran related to him that he had had respiratory 
problems dating back to the late 1980s.  The problems 
included frequent bronchitis and chest tightness prompting 
several visits to physicians.  At the time, the problems were 
attributed to his smoking.  The private oncologist stated 
that it was possible that those symptoms were early 
manifestations of the veteran's malignancy.

In April 2001, the Board remanded the case to the RO for 
additional development, to include development for treatment 
records from the late 1980's and for review of all pertinent 
medical records by an appropriate medical specialist.

Thereafter, additional private medical records were obtained, 
dating from the 1970's to more recently.  They show that the 
veteran was a smoker and had an acute respiratory infection 
for four days in October 1986, a two-day history of 
productive cough and mild dyspnea in June 1990, a one-week 
history of wheezing and cough assessed as bronchospastic 
disease in July 1991, and a several week history of head and 
chest congestion assessed as probably bronchitis with 
bronchospastic response in February 1992.  

Those records also show that in May 1999, the veteran weighed 
176 pounds.  In January 2000, he came in to see the doctor 
for complaints of a couple of weeks of head and chest cold, 
achy muscles, and ears hurting.  He also noted that he had 
quit smoking for about 17 months and that he had then gained 
weight up to about 180 pounds, and then he started smoking 
about a year before the current visit, and his weight at home 
had dropped down to 153 pounds or so which was the lowest he 
had ever weighed.  He would eat voraciously but still not 
gain weight.  Clinically, he weighed 164 pounds and did not 
look especially ill.  He had some mild pre-sinus tenderness 
in his cheeks and forehead, his throat was clear, his neck 
was supple, and his chest was clear with good air flow except 
for just a very mild expiratory wheeze which sounded like it 
was coming from his throat.  The assessment was viral 
syndrome for about two weeks now.  Septra, pushing fluids, 
and letting the doctor know if he did not improve was 
prescribed.  

The records obtained after the remand further show that in 
July 2000, the veteran was seen with chest pain which had him 
worried.  It went from the throat down to the central chest 
area and had been going on for about a month.  It could last 
all day, and he had quit smoking again, which made it a 
little better.  The symptoms consisted of some tightness in 
the central chest going into the right neck.  His risk 
factors included smoking.  Clinically, he weighed 166 pounds 
and his chest was clear except for a few dry crackles at the 
bases.  The assessment was chest discomfort which could be 
from the heart or lungs.  A chest X-ray was highly suspicious 
for primary lung carcinoma.  A CT Scan revealed a right upper 
lobe mass suspicious for cancer, as well as a left adrenal 
mass which seemed reflective of adenoma or metastasis.

In May 2001, a VA pulmonary physician reviewed the veteran's 
claims folder.  The VA pulmonologist indicated that his 
review concerned the specific question of the duration of the 
veteran's tumor.  He reviewed the veteran's available records 
of care and noted that between 1970 and 1992, the veteran had 
been treated on several occasions for wheezing and cough, 
with steroids and antibiotics.  He noted that the veteran was 
smoking during that time.  He found no chest X-ray reports 
and no mention of disease suggestive of systemic or 
progressive carcinoma.  He noted that at the time that the 
diagnosis of adenocarcinoma of the lung was made, a CAT scan 
report had indicated a 2 centimeter upper lung lobe lesion, 
and that that there was evidence of metastasis to the adrenal 
gland.  

He also noted that a review of the records of private 
treatment which the veteran received in 1999 and 2000 
revealed that the veteran weighed 176 pounds in May 1999, had 
treatment in January 2000 and reported weight loss to 153 
pounds from a maximum of 180 pounds, and presented with chest 
pain in July 2000, indicating chest pain had been present 
since June 2000.  He also noted that the July 1990 treatment 
record showed that he weighed 170 pounds in July 1990.

After reviewing the available records, the VA physician 
concluded that it was more likely than not that the veteran's 
symptoms prior to June 1995 were not related to the tumor.  
Those symptoms, he stated, were common in smokers and were 
not the type that would be expected to go into remission for 
long periods of time if progressive tumor were present.  

Based on the VA physician's knowledge of tumor growth, 
moreover, he felt that it was highly unlikely that the 
veteran's tumor would have been manifest as early as 1995.  

The VA physician remarked that the private oncologist's 
February 2001 letter indicated that it was possible that the 
veteran's pulmonary symptoms dating back to the 1980's may 
possibly have been manifestations, anything was possible, but 
the VA physician respectfully disagreed with that statement.  
He thought it was highly unlikely that the veteran's cancer 
would have been present or detectable as early as 1995, 
except as per-cancerous genetic defects leading to loss of 
normal cell growth regulation manifest in early 2000 as 
weight loss, chest pain, and abnormal X-rays.  

Analysis

Adenocarcinoma of the lung was not diagnosed within the 30 
year presumptive period.  Therefore, the rule requires that 
there must be symptomatology or characteristic manifestations 
within the presumptive period which, in retrospect, show that 
cancer was manifest during the presumptive period.  This can 
be shown by acceptable medical or lay evidence of 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Bielby v. Brown, 7 Vet. App. 260, 266 (1994); 
Cook v. Brown, 4 Vet. App.231, 237-238 (1993); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991); Harvey v. Principi, 3 
Vet. App. 343, 345 (1992).  The Court noted in Harvey, a 
38 C.F.R. § 3.307(c) claim case, at 3 Vet. App. at 345, that 
"symptomatology" is defined as a "symptom complex" or "a 
group of symptoms occurring together and characterizing a 
particular disease."  It also stated in Harvey that it would 
be impermissible to grant presumptive service connection 
under 38 C.F.R. § 3.307(c) based on an opinion that an 
operant disease started during the presumptive period, in the 
absence of symptomatology during the presumptive period.  

In this case, the veteran's oncologist in October 2000 
indicated that based on the size of the veteran's tumor at 
the time it was discovered, it may have originated prior to 
1994 and may have been present as early as 1992.  However, a 
VA physician reviewed all pertinent treatment records in May 
2001 and stated that based on his knowledge of tumor growth, 
he thought that it was highly unlikely that the veteran's 
lung cancer was would have been manifest even as early as 
1995.  The VA physician's opinion that it was highly unlikely 
that it was present in 1995 contains a much higher degree of 
certainty that it was not present as early as 1995 than the 
private oncologist's opinion in October 2000 that it may have 
been.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992); ZN v. 
Brown, 6 Vet.App. 183 (1994); Boeck v. Brown, 6 Vet.App. 14 
(1993).  Therefore, the Board finds that it outweighs the 
private oncologist's.  The Board must consider all of the 
medical evidence, both for and against the veteran's claim, 
and determine its credibility and overall probative value.  
See 38 U.S.C.A. § 7104(d)(1) (West 1991); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995); Madden v. Gober, 125 F.3d 1477 
(Fed. Cir. Sept. 29, 1997) (holding that the Board has the 
duty to assess the credibility and weight to be given to the 
evidence).

The veteran's private oncologist also opined in February 2001 
that it was possible that the veteran's respiratory problems 
dating back to the late 1980's, as reported to him by the 
veteran, were early manifestations of lung cancer.  However, 
the Board does not find the opinion to be very probative.  
The opinion was not rendered in light of a review of the 
veteran's medical records, and the oncologist stated only 
that it was possible that the symptoms during the presumptive 
period were characteristic of lung cancer.  There is a 
difference between something being possible and something 
being about as likely as not.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); ZN v. Brown, 6 Vet. App. 183 (1994); 
Boeck v. Brown, 6 Vet. App. 14 (1993).  When all the evidence 
is assembled, the Secretary, is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a [] preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49, 55 (1991). 

The information which was provided by the VA physician who 
reviewed the veteran's claims folder in May 2001 is very 
probative as to the question of whether the veteran had 
symptomatology or characteristic manifestations of lung 
cancer during the presumptive period.  The physician reviewed 
all pertinent medical records in order to determine whether 
characteristic manifestations of lung cancer were present 
during the presumptive period.  His opinion, based upon the 
medical records he reviewed, was that it was more likely than 
not that the veteran's symptoms before the presumptive period 
expired were not related to the lung cancer which was later 
diagnosed.  His opinion contained reasons, including the fact 
that the symptoms the veteran had during the presumptive 
period were common in smokers, and because those symptoms 
would not be expected to remit for long periods of time if 
they were being caused by the presence of a tumor.  

He also noted that the veteran did not have weight loss until 
early 2000, and that during the presumptive period, there was 
no mention of disease suggestive of systemic or progressive 
carcinoma.  

The private oncologist's February 2001 opinion was a bare 
opinion of a possibility that the symptoms from the 1980's 
could have been indicative of lung cancer, whereas the VA 
physician gave several reasons for why he thought that it was 
highly unlikely that the veteran's lung cancer was present 
within the presumptive period.  The VA physician reviewed the 
clinical records showing the veteran's medical status as 
recorded by physician's records during the presumptive period 
and thereafter, whereas the private oncologist did not, and 
the VA physician's opinion was a very confident one, whereas 
the private oncologist stated only that there was a 
possibility that the symptoms within the presumptive period 
were early manifestations of cancer.  

In reaching this determination, the Board again notes that in 
the absence of manifestations within the presumptive period, 
no presumption may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 percent within the 
applicable period.  38 C.F.R. § 3.307 (2000).

For the above reasons, the Board concludes that the medical 
and lay evidence of record indicates that the veteran did not 
have symptomatology or characteristic manifestations of lung 
cancer within the 30-year presumptive period.  

Additional matter

The veteran's representative calls attention to the fact that 
the VA physician who reviewed the veteran's records and 
rendered an opinion thereon in May 2001 conceded that genetic 
events leading to the development of the veteran's lung 
cancer may well have been present and detectable prior to 
June 1995.  However, the presumption of service connection is 
not triggered by mere genetic events during the presumptive 
period, but rather by the manifestation of cancer.

The Board realizes the seriousness of the veteran's medical 
condition in this case.  However, it must apply the law to 
the facts as shown.  The benefit of the doubt doctrine is not 
for application, as the preponderance of the evidence is 
against the claim.  


ORDER

Entitlement to service connection for lung cancer with 
metastases to the left adrenal gland and brain is denied.  





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

